DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The foreign priority application JP 2017-139046 filed on July 17, 2018 has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification needs to be amended to recite that the instant application is a National Stage entry of the international application No. PCT/JP2018/026716 filed on July 17, 2018, which claims priority to the foreign priority application JP2017/139046 filed on July 18, 2017.


Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
The limitation “the inorganic oxide or inorganic hydroxide contains an aluminum element” in claim 8 should read “the inorganic oxide or inorganic hydroxide contains aluminum”.
Claim 15 depends on claim 10, which depends on the independent claim 1, and claim 15 repeats limitations from claims 1 and 10.
The examiner suggests that claim 15 is amended to recite “The energy storage device according to claim 19, comprising a stacked electrode assembly in which the positive electrode and the negative electrode are stacked without being folded.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the inorganic oxide or inorganic hydroxide" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

For the examination on the merits it is considered that claim 8 depends on claim 7.
Claim 20 recites the limitation "the particulate filler" in claim 18.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohata et al. (US 2006/0216608).
With regard to claims 1, 7, 8, and 10, Ohata et al. teach a lithium ion secondary battery comprising a negative electrode (27) including a negative electrode mixture (26) covered with the porous film (31), and a positive electrode (23) disposed on the porous film (31):

    PNG
    media_image1.png
    277
    537
    media_image1.png
    Greyscale
(par.0130, par.0140, par.0142, fig.3).
The porous film may comprise alumina particles and binders in amount of 10 parts by weight based on 100 parts of alumina (Comp 2a in Table 1, par.0130).
Alumina (Al2O3) is meets the limitations of claim 1 for “a filler”, limitations of claim 7 for “a filler containing an inorganic oxide”, and the limitations of claim 8 for “an inorganic oxide containing aluminum”.
The mixture of polymeric binders is equivalent to “the first binder” in claim 1, and it represents about 9wt% of the porous layer. This amount is within the claimed range in claim 1.
Therefore, the porous film (31) in Comp.2a of Ohata et al. is equivalent to the “insulating layer” in claim 1.
The negative electrode (27) including the negative electrode mixture (26) covered with the porous film (31) anticipates the electrode in claims 1, 7, and 8 of the instant application.
The lithium ion secondary battery of Comp. 2a of Ohata et al. anticipates the energy storage device in claim 10.
With regard to claim 6, Ohata et al. teach that the porous film has a thickness of 20m (par.0130). This value is within the claimed range.

	With regard to claims 11 and 12, fig. 3 of Ohata et al. shows that the lithium ion secondary battery does not comprise a separator. The positive electrode (23) is in contact and faces the negative electrode (27) covered with the porous film (31).
	With regard to claim 15, fig. 3 of Ohata et al. shows a stacked electrode assembly in which the positive electrode and the negative electrode are stacked without being folded.

Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishima et al. (US 2012/0021264).
With regard to claims 2 and 4, Morishima et al. teach a negative electrode sheet (34) which comprises a negative active material layer (344) and a porous inorganic layer (346) (par.0051, fig.3). The porous inorganic layer comprises particles of insulating inorganic compounds (par.0067) and a binder for adhering the inorganic particles (par.0070).
The porous inorganic layer is obtained by coating a powdered coating material including inorganic particles and a resin particles (polyolefins, EVA) as the binder onto the negative material layer, and heating to fuse the inorganic particles together with the resin (par.0081). Such porous inorganic layer is equivalent to the “insulating layer which is a dry coating product containing a filler and a first binder” in claim 2.

The negative electrode sheet (34) of Morishima et al. anticipated the electrode in claims 2 and 4.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0243964).
With regard to claim 18, Yu et al. teach a process comprising the steps of:
-(S1) coating and drying a slurry for an electrode active material layer on an electrode current collector placed on a heated bottom surface;
-(S2) coating and drying a slurry for an insulating layer comprising inorganic particles, a binder and a solvent on a heated roller; and
-(S3) transferring the dried slurry for an insulating layer to the dried slurry for an electrode active material layer, and thermo-compressing the dried slurry for an insulating layer for the dried slurry for an electrode active material layer (par.0029-0032), wherein the insulating layer and the electrode active layer are adhered to each other (par.0029).
The step (S1) is equivalent to the step of “forming an active material layer” in claim 18.
The step (S2) is a step of providing an insulator containing a filler and a binder, and containing no solvent.
The step (S3) is equivalent to the laminating step in claim 18.
Therefore, the method of Yu et al. anticipates the method in claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Patent 7,422,825)
With regard to claims 1 and 10, Inoue et al. teach a non-aqueous electrolyte secondary battery including a positive electrode and a negative electrode. A porous insulating film is adhered to the surface of at least one of the positive electrode and the negative electrode, and the porous insulating film includes and inorganic oxide filler and a film binder (abstract, column 6, line 55-column 7, line 2).
The positive electrode and the negative electrode comprise current collectors and active material layers (column 11, lines 52-56 and column 12, lines 21-23).
Inoue et al. further teach that the amount of film binder may be up to 20 parts by weight relative to 100 parts by weight of the inorganic oxide filler (column 7, lines 30-34).
Inoue et al. do not specifically teach a porous insulating layer comprising a binder in an amount of 8% by mass or more.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain such insulating layer, because Inoue et al. 
Therefore, the electrode in claim 1 is obvious over the positive and/or the negative electrode of Inoue et al., and the energy storage device in claim 10 is obvious over the non-aqueous electrolyte secondary battery of Inoue et al.
With regard to claim 5, Inoue et al. teach that the binder covers the inorganic oxide filler (column 9, lines 62-64 and column 10, lines 26-29).
With regard to claim 6, Inoue et al. teach that the porous insulating film has a thickness of 2-10 m (column 11, lines 40-41). This range overlaps the claimed range.
With regard to claims 7 and 8, Inoue et al. teach that the inorganic oxide filler may be alumina (column 7, lines 3-11).
With regard to claim 9, Inoue et al. teach that the porous insulating film may be applied on top of the negative electrode active layer. The negative electrode active layer comprise a negative electrode active material, a binder and thickener, and the total amount of the binder and thickener may be up to 5 parts by weight per 100 parts by weight of the negative electrode active material (column 11, line 52-column 12, line 12 and Example 1 in column 13, lines 50-57).
Inoue et al. further teach that the amount of film binder may be up to 20 parts by weight relative to 100 parts by weight of the inorganic oxide filler in the porous insulating layer (column 7, lines 30-34).
	Therefore, the amount of binder in the porous insulating layer may be higher than the amount of binder in the negative electrode active layer.

Claims 1, 3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al. (US 2012/0021264).
With regard to claim 1, Morishima et al. teach a negative electrode sheet (34) which comprises a negative active material layer (344) and a porous inorganic layer (346) (par.0051, fig.3). The porous inorganic layer comprises particles of insulating inorganic compounds (par.0067) and a binder for adhering the inorganic particles (par.0070).The weight ratio of the inorganic particles to the binder may be as low as 80:20 (par.0072).
Morishima et al. do not specifically teach a negative electrode comprising a porous inorganic layer with a binder in an amount of 8% by mass or more.
 However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain such porous inorganic layer, because Morishima et al. teach a ratio of inorganic particles: binder of 80:20.
The electrode of claim 1 is obvious over the negative electrode of Morishima et al.
With regard to claim 3, Morishima et al. teach the electrode of claim 2 (see paragraph 10 above). Morishima et al. further teach that the weight ratio of the inorganic particles to the binder may be as low as 80:20 (par.0072), but fail to specifically teach a negative electrode comprising a porous inorganic layer with a binder in an amount of 8% by mass or more.
 However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain such porous inorganic layer, because Morishima et al. teach a ratio of inorganic particles: binder of 80:20.
m (par.0065). This range overlaps the claimed range.
With regard to claims 7 and 8, Morishima et al. teach that the examples of inorganic particles include alumina (Al2O3)(par.0067).
With regard to claim 10, Morishima et al. teach a lithium ion battery comprising a positive electrode and a negative electrode (par.0082), wherein the negative electrode comprises the negative active material layer (344) and a porous inorganic layer (346) covering the negative active material layer (344)(par.0088).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al. (US 2012/0021264) as applied to claim 10 above, and further in view of Yang et al. (US 2014/0265554).
With regard to claim 16, Morishima et al. teach a lithium ion battery equivalent to the battery of claim 10 (see paragraph 14 above). Morishima et al. further teach that the negative electrode comprises graphite or hard carbon as negative active material (par.0041), but fail to teach a titanium-containing oxide.
However, Yang et al. teach that lithium titanate oxide (LTO) is functionally equivalent with graphite and hard carbon as negative active material for a lithium ion battery (see par.0033-0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use lithium titanate oxide (LTO) as negative active material in the negative electrode of Morishima et al.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al. (US 2012/0021264) as applied to claim 10 above, and further in view of Barker et al. (US Patent 5,759,715).
With regard to claim 17, Morishima et al. teach a lithium ion battery equivalent to the battery of claim 10 (see paragraph 14 above). Morishima et al. further teach that the battery comprises a separator and a liquid electrolyte (Example 1 in column 13-14), and fail to teach an all-solid energy storage device.
However, it is well-known in the art that a solid electrolyte may be used to replace a separator and a liquid electrolyte in a battery (see column 8, line 66-column 9, line 5 or Barker et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a solid electrolyte in the lithium ion battery of Morishima et al.
A battery comprising two electrodes and a solid electrolyte is an all-solid battery.

16.	Claims 1, 6-8, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 2009/0169986).
With regard to claims 1, 7, 10, and 11, Fukunaga et al. that a positive electrode provided with a first insulating layer (21) and a negative electrode are laminated or spirally wound with the first insulating layer (21) interposed therebetween, to form an electrode group. The electrode group is housed into a battery case, an electrolyte is allowed to permeate into the electrode group, and the battery case is sealed to form a battery (par.0066).

The inorganic oxide particles of Fukunaga et al. are equivalent to the filler in claim 1, and meet the limitations of claim 7.
Fukunaga et al. do not specifically teach a first insulating layer (21) comprising a binder in an amount of 8% by mass or more.
 However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain such first insulating layer, because Fukunaga et al. allow for binder in an amount of 1-50wt% of the first insulating layer.
The electrode of claims 1 and 7 is obvious over the positive electrode of Fukunaga et al., and the energy storage device in claim 10 is obvious over the battery of Fukunaga et al.
The battery in par.0066 of Fukunaga et al. does not comprise a separator so it meets the limitations of claim 11.
With regard to claim 6, Fukunaga et al. teach that the inorganic oxide particle film has a thickness of 15-25 m (par.0037). This range is within the claimed range.
With regard to claim 8, Fukunaga et al. teach that the inorganic oxide particles may be alumina (par.0034).
With regard to claim 15, a battery wherein a positive electrode provided with a first insulating layer (21) and a negative electrode are laminated (par.0066) meets the claims limitations.
s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 2009/0169986) as applied to claim 11 above, and further in view of Fujikawa et al. (US 2006/0222940).
With regard to claims 13 and 14, Fukunaga et al. teach the battery of claim 11 (see paragraph 16 above), but fail to teach the claimed resins.
Fujikawa et al. teach a lithium secondary battery comprising a positive electrode, a negative electrode, and a porous heat-resistant layer interposed the positive and the negative electrode (par.0010), wherein the porous heat-resistant layer is formed an a surface of at least one of the positive electrode active material layer and the negative electrode active material layer (par.0013).The porous heat-resistant layer comprises an insulating filler and a binder (par.0014), wherein the binder may be PVDF or polyacrylic-type rubber particles (par.0039).
The inorganic oxide particle film of Fukunaga et al. and the porous heat-resistant layer of Fujikawa et al. are both insulating layers.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVDF or polyacrylic-type rubber particles as binder in the inorganic oxide particle film of Fukunaga et al., because these binders are clearly taught by Fujikawa et al. for an insulating layer.
PVDF has a melting point of 160-168oC, as evidenced by Blaise et al. (US Patent 4,851,479).

Allowable Subject Matter
18.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Yu et al. (US 2015/0243964) fail to teach the method in claim 19.
There are no prior art teachings that would motivate one of ordinary skill to modify Yu et al. and obtain the method in claim 19 of the instant application.
	
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwama et al. (US 2014/0295263) teach a cathode having a cathode current collector (21A), a cathode active material (21b) and a cathode covering layer (21C). The cathode covering layer is made of a slurry wherein a binder (PVDF) and BN particles are mixed in a weight ratio of 1:1 (par.0216).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/           Primary Examiner, Art Unit 1722